Title: A Turkish Apologue, [1779?]
From: Franklin, Benjamin
To: 



  [1779?]
  A Turkish Apologue.

Abdéllamar was young, strong & handsome. He had studied all the fine Arabian Writers, and was Master of all their Science. He was vain of his Knowledge, and said within himself, Behold, I am a reasonable Being! Why has God given me the Passions and Appetites of Animal Nature? They debase me. I ought to subdue them.
God was offended; and said to an Angel, “Take from that Man all his Appetites, since he depises them, and all his Passions, except his Vanity, which he calls his Reason.” The Command was immediately obeyed.
Abdéllamar was in the midst of a profound philosophic Speculation, which his Servant disturb’d by informing him that his Dinner was prepared.— What is it?— It is of Mutton roasted, with a Sauce of Herbs and Spices.— Shall I, said he to himself, who am a reasonable Being, defile myself by putting Bits of the Flesh of a dead Beast into my Mouth, and swallow them? The Thought disgusts me. So he commanded the Dinner to be removed; saying, I will not dine to day.
His Father had provided a Match for him. The Virgin was fair as the Morning, fresh as the Rosebud, pleasing as the Houries of Paradise. Before his Change he had been ravish’d at the Sight of her Charms. But now, when it was propos’d to fix the Bridal Day, he said to himself, Shall I who am a reasonable Being, submit myself to perform the Functions of a Brute? He deferr’d his Nuptials.

The fond Hopes his Parents had conceiv’d, of seeing Abdellamar promoted to the most honourable Offices, for which he seem’d so fit; and of finding themselves continue to live in the Offspring of their beloved Son, were thus cruelly suspended. He postpon’d his Dinner & his Marriage from Day to Day, till Disease and Death came on, and as a parching Summer Drought after a verdant Spring; cut off all their flattering Expectations.—
 Notation in Franklin’s hand: Abdéllamar